Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 2/14/2022 have been fully considered but they are not persuasive. 

The amendments over come the claim objections and the rejections under 35 USC 112, whoever do not overcome the prior art of record.  
The further language to include shielding films does not overcome the previous prior art as applied.  Unagami teaches metallization levels in the required locations.  This metallization, event though Unagami may be silent to the effect, is known and used to provide some finite amount of shielding.  Suzuki is further cited to provide explicit teaching of shielding structures formed of the same material [metal] to that of Unagami for the specific purpose of shielding.  Upon further review of Suzuki regarding the new limitation of a “shielding film”, this newly claimed feature of claim 1 is explicitly taught in figure 28 (element 104) of Suzuki.  See following rejection of claims for full details.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 7-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al. (US 20110215223 A1) in view of Suzuki et al. (US 20150084144 A1) in view of Sa et al. (US 20120262616 A1).

    PNG
    media_image1.png
    400
    421
    media_image1.png
    Greyscale



Regarding claims 1 and 20, Unagami e al. disclose a imaging device comprising: 
a first photoelectric conversion unit[31a]; 
[31b]  having a smaller electric charge amount to convert per unit time than the first photoelectric conversion unit [Unagami et al ¶3-20];
a first on-chip lens [33a] is on the first photoelectric conversion unit (Unagami et al. Fig. 1),
a first light shielding film between the first photoelectric conversion unit and the first on-chip lens (Unagami et al. Fig. 1 – the metallization lines shown at the peripheries of the photodiode regions are understood to provide a finite amount of shielding.  Many times this metallization as shown is referred to as and functions as light shielding structures since the metal used is generally opaque.).
a second on-chip lens [33b] is on the second photoelectric conversion unit; 
a second light shielding film [metallization lines] between the second photoelectric conversion unit and the second on-chip lens (Unagami et al. Fig. 1),
a light reducing unit [32b] configured to reduce light that enters the second photoelectric conversion unit, wherein in a portion where the first on-chip lens [33a] and the second on-chip lens [33b] are adjacent to each other, the light reducing unit is extended in a direction of the first photelectric conversion unit, and the light reducing unit is extended with respect to a center in a width direction of the inter-pixel light shielding unit [as best understood the language referring to a horizontal direction as shown in applicants figures.  The reducer unit/filter of Unagami extends in the same manner as shown by the Applicant’s figures.].




    PNG
    media_image2.png
    681
    500
    media_image2.png
    Greyscale

Sa e al. discloses, an imaging device comprising: 
a first photoelectric conversion unit [PD2]; 
a second photoelectric conversion unit [PD1] having a smaller electric charge amount to convert per unit time than the first photoelectric conversion unit; 
[FD2] configured to accumulate an electric charge generated by the second photoelectric conversion unit; 
a charge voltage conversion unit [ie. floating diffusion layer – ¶0006]; 
a first transfer gate unit [PDCX2] configured to transfer an electric charge from the first photoelectric conversion unit to the charge voltage conversion unit; 
a second transfer gate unit [FDCX2] configured to couple potentials of the charge voltage conversion unit and a potential of the charge accumulation unit; 
a third transfer gate unit [FDCX1]  configured to transfer an electric charge from the second photoelectric conversion unit to the charge accumulation unit; wherein
the first transfer gate unit, the second transfer gate unit, and the third transfer gate unit are connected in series between the first photoelectric conversion unit and the second photoelectric conversion unit (Sa Fig. 2)
an overflow path [ie. channel region / region under gate) formed under a gate electrode of the third transfer gate unit [PDCX1] , and configured to transfer an electric charge overflowing from the second photoelectric conversion unit to the charge accumulation unit [FD2], wherein the overflow path is under a gate electrode of the third transfer gate unit (Sa Fig. 2 – depicts the transistors in series as claimed.  It is expected a overflow path will be in the same location of the circuit.) .

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the circuit of Unagami with the circuit of Sa, since applying a known technique to a known device ready for improvement  to yield predictable results of 

Further regarding  an inter-pixel light shielding films/layers between the first photoelectric conversion unit and the second photoelectric conversion unit as addressed above Unagami et al. Fig. 1 depicts metallization lines at the peripheries of the photodiode regions.  These metalization lines are understood to be opaque and generically understood to provide a finite amount of shielding.  Many times this metallization as shown is referred to as and functions as light shielding structures since the metal used is generally opaque.
	For a generic example demonstrating conventional analogous device structure teaching the claimed components and functions see Suzuki et al.   Suzuki teaches a analogous device having a plurality of photodiodes for improving dynamic range similar to both Unagami and Sa.  As taught in Suzuki, the devices are known to be capable of having shielding structures located between the photodiodes and/or between the filters for the generic purpose of reducing crosstalk between diodes.  See Suzuki figure 3 below which demonstrates shielding 71 located between the photodiode regions. 

    PNG
    media_image3.png
    464
    689
    media_image3.png
    Greyscale


	Alternatively and/or additionally Suzuki also demonstrates specifically “shielding” films for the same purpose.  See element 104 in figure 28 of Suzuki.  These shielding films are directly analogous to the opaque metal films of Unagami which would be understood to provide at least some finite amount of shielding.


    PNG
    media_image4.png
    443
    598
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Unagami or Sa with the structure of Suzuki since applying a known technique adding shielding to a known device ready for improvement (i.e. a photodiode imaging array) to yield predictable results (reduced and improved crosstalk) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 1, wherein the light reducing unit 32 is formed between the second photoelectric conversion unit 31 and the on-chip lens 33 (Unagami et al. Fig. 1).

    PNG
    media_image1.png
    400
    421
    media_image1.png
    Greyscale

Regarding claim 3, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit is an optical filter configured to reduce light transmitted through the second on-chip lens (This is the implicit function/operation of a light filter.  It is further noted layers over the photo diode will also have some finite amount of transmission attenuation as a function of wavelength, which is a property of materials.)

Regarding claim 4, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit is an achromatic filter (Unagami et al. Fig. 1).  Note:  The filter of Unagami is shown not to have a curvature, thus would be inferred to be achromatic by definition, as the wavelengths of light would pass though it as both surfaces are parallel with each other, thereby limiting the effects of chromatic and spherical aberration.  The filter as depicted is effectively recognized as a achromatic lens.

Regarding claim 5, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2.  The further limitation of wherein the light reducing unit is in a portion not exposed at formation of the on-chip lens, and in a portion that covers the second photoelectric conversion unit is not understood to provide any further clear and explicit structural distinction from the cited prior art reference.  Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 


Regarding claim 7, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit has an approximate quadrangular (Unagami et al. Fig. 1).

Regarding claim 8, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit has an approximate circular shape (Unagami et al. Fig. 3B).  It is unclear what is to be considered a “approximate circular shape” as the figures do not explicitly show a circular shape for the layer identified as the light reducing unit (i.e. filter).  The crossectional view is shown as a quadrilateral, while the plan views observed in the various figures shown the crossectional view elements as quadrilaterals and or octagons.  Unagami et al. fig. 3B depicts both q quadrilaterals and or octagons.  Using Applicant’s figures as the basis for the broad scope, Unagami depicts at least the capability of “approximate circular shape”.  
	Additionally, the shape in the plan view is not understood or recognized to modify the devices function, operation or provide any unexpected results.  As such the mere change in shape would be considered a obvious variant to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 1, further comprising
a first on-chip lens on the first photoelectric conversion unit (Unagami et al. Fig. 1); and 
(Unagami et al. Fig. 1), wherein 
the light reducing unit has an approximate quadrangular shape, and 
a vertex portion of the approximate quadrangular shape is arranged in a portion where the first on-chip lens and thw second on-chip lens are adjacent to each other (Unagami et al. Fig. 1).


Regarding claim 11, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 2, wherein the first photoelectric conversion unit and the second photoelectric conversion unit have an approximate same size (Unagami et al. Fig. 1).  The range of what is to be considered “approximate same size” is not defined.  Claim 1 and Applicant’s figures such as figure 31 depict a noticeable sized difference.  Using applicant’s figures as basis for the broad scope, the relative sizes as shown in Unagami may also be considered approximately the same size.  See also Suzuki fig. 3.

Regarding claim 12, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 2, wherein the light reducing unit has a passage area through which light transmitted through the on-chip lens passes (Unagami et al. Fig. 1 & Suzuki fig. 3).

Regarding claim 13, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein an opening shape of a light shielding unit is a reduced shape of an outer edge of the second photoelectric conversion unit (Unagami et al. Fig. 1  & Suzuki fig. 3).

Regarding claim 14, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein an opening shape of a light shielding unit is an approximate circular shape (Unagami et al. Fig. 1 & 3B – See regarding claim 8).

Regarding claim 15, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein a light shielding unit is arranged in an approximate quadrangular shape in both ends of the second photoelectric conversion unit (Unagami et al. Fig. 1 & Suzuki fig. 3).

Regarding claim 16, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 1, wherein the light reducing unit is an on-chip lens in a recessed shape, and the light reducing unit is on the second photoelectric conversion unit (Unagami et al. Fig. 1 – See regarding claim 5).


Regarding claim 18, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 17, further comprising 

 a part of the inter-pixel light shielding unit and the  color filter are in the same layer (Unagami et al. Fig. 1 & Suzuki fig. 3 – see regarding claim 10).

Regarding claim 19, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 16, wherein the on-chip lens is formed by a material having a high refractive index (Unagami is silent upon materials of the lens,  Suzuki ¶267- lens may be SiN which is considered a high refractive index material as per Applicant’s original disclosure paragraph 281.).
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/24/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822